  Case 1:14-cr-00625-DLI Document 60 Filed 10/03/18 Page 1 of 1 PageID #: 384




                   JOHANNA ZAPP
                             550J GRAND STREET • SUITE 5F • NEW YORK, NEW YORK 10002
                                          917-742-4953 • FAX 917-492-1879

                                               ATTORNEY
                                       DISTRICT OF COLUMBIA AND NEW YORK BARS




October 3, 2018


VIA ECF
Hon. Dora L. Irizarry, Chief Judge
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

Re: US v. Daniel Rendon Herrera 14 CR 625 (DLI)


Dear Chief Judge Irizarry,
I represent the above-mentioned defendant. This case has been adjourned until
November 16, 2018. The defendant would waive any speedy trial rights he may have
until that date.


Thank you,
/s/Johanna Zapp
Attorney for Daniel Rendon Herrera


cc: Marcia Henry, AUSA via ECF
